DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 3, 4, 5, 6, 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al (U.S. 10,829,071 B1: hereafter – Christensen) in view of Moustafa et al (US 2022/0126864 A1: hereafter – Moustafa).
For claim 1, Christensen discloses a system for collision detection, comprising:
an interface configured to receive sensor data from a plurality of sensors (Christensen: Col 6 lines 6-14 — a user interface connected to a collision identification server, a server application able to identify vehicle collisions); and
a processor (Christensen: Col 8 line 30 — one or more processors) configured to:
preprocess the sensor data using a set of preprocessing steps to create preprocessed sensor data, wherein the set of preprocessing steps [[comprises filtering, normalization, and alignment]] (Christensen: Col 2 lines 2-12 — a collection of several preprocessed sensor data of vehicles both involved in and not involved in collisions);
process the preprocessed sensor data using a compound model to create a collision score (Christensen: Col 10 lines 64-67 — a model building module determining a collision score); and
provide the collision score (Christensen: Col 11 lines 10-14 — generating a collision score).
The reference of Christensen provides teaching for preprocessing sensor data, but fails to disclose that the preprocessing comprises filtering normalization and alignment.
The reference of Moustafa is now introduced to teach this as:
preprocess the sensor data using a set of preprocessing steps to create preprocessed sensor data, wherein the set of preprocessing steps comprises filtering, normalization, and alignment (Moustafa: [0849] — filtering action on sensor data; [0832] — normalising sensor data; [0846] — alignment of sensor data streams).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Moustafa into that of Christensen, given the predictable result of properly organising the obtained data to fit a similar format.
For claim 2, claim 1 is incorporated and the combination of Christensen in view of Moustafa discloses the system, wherein the plurality of sensors comprises an accelerometer, a gyroscope, a GPS, and an audio sensor (Christensen: FIG. 2B Part 280 — accelerometer; Part 284 — gyroscope; Part 280 — GPS; Col 7 line 19 — a microphone (as an audio sensor) to measure sound intensity).
For claim 3, claim 1 is incorporated and the combination of Christensen in view Moustafa discloses the system, wherein the processor is further configured to determine a collision indication indicating whether a collision occurred based at least in part on the collision score (Christensen: Col 11 lines 1-3 — indication of a vehicle collision based on the determined collision score).
For claim 4, claim 3 is incorporated and the combination of Christensen in view Moustafa discloses the system, wherein the processor is further configured to provide the collision indication (Christensen: Col 16 lines 64-67 — an indication that a user has been in a collision).
For claim 5, claim 1 is incorporated and the combination of Christensen in view Moustafa discloses the system, wherein the processor is further configured to determine and/or provide a collision severity (Christensen: Col 15 lines 25-30 — determining a severity level).
For claim 6, claim 1 is incorporated and the combination of Christensen in view Moustafa discloses the system, wherein the compound model comprises a neural network model, a machine learning model, a deep learning model, and/or a plurality of models (Christensen: Col 18 lines 59-60 — a statistical model generated using machine learning techniques).
For claim 7, claim 1 is incorporated and the combination of Christensen in view Moustafa discloses the system, wherein the processor is further configured to provide an indication to take an action based at least in part on the collision score, wherein the action comprises one or more of: fetching data, providing data to a human reviewer, providing a notification to a client, storing data, creating a report, initiating a 911 call, initiating driver contact for a client operator, providing a tow truck request, providing a backup truck for cargo transfer request, or providing an ambulance request (Christensen: Col 17 line 61 – Col 18 line 4 — when it is determined that a collision has occurred, a contact may be notified, a police department may be notified so as to dispatch an ambulance).
As for claim 19, method claim 19 and system claim 1 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to system claim 1.
As for claim 20, computer program product claim 20 and system claim 1 are related as computer program product storing executable instructions required for the operation of the system as programmable steps on a computer. Christensen in Col 5 lines 46-54 provides such computer readable storage media necessary to read upon this claim. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to system claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. 10,829,071 B1) in view of Moustafa (US 2022/0126864 A1) as applied to claim 1 further in view of Mirebrahim et al (US 2021/0048215 A1: hereafter – Mirebrahim).
For claim 8, claim 1 is incorporated but the combination Christensen in view of Moustafa fails to disclose the limitation of this claim, for which Mirebrahim is now introduced to teach as the system, wherein alignment comprises timestamp alignment or peak alignment (Mirebrahim: [0043] — timestamp alignment of sensor data).
The combination of Christensen in view of Moustafa provides teaching for alignment being a preprocessing step of sensor data. It differs from the claimed invention in that the claimed invention further provides that the alignment comprises timestamp alignment. This isn’t new to the art as the reference of Mirebrahim is seen to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Mirebrahim into that of the combination, given the predictable result of cleaning up the data and preparing it for a further processing step.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. 10,829,071 B1) in view of Moustafa (US 2022/0126864 A1) further in view of Mirebrahim (US 2021/0048215 A1) as applied to claim 8, and further in view of Harutyunyan et al (US 2019/0138420 A1: hereafter – Harutyunyan).
For claim 9, claim 8 is incorporated but the combination of Christensen in view of Moustafa further in view of Mirebrahim fails to disclose the limitation of this claim, for which Harutyunyan is now introduced to teach as the system, wherein timestamp alignment comprises data interpolation (Harutyunyan: [0057] — performing linear data interpolation for the purpose of timestamp alignment).
The combination of Christensen in view of Moustafa further in view of Mirebrahim provides teaching for performing timestamp alignment. It differs from the claimed invention in that the claimed invention further provides that the timestamp alignment comprises data interpolation. This isn’t new to the art as the reference of Harutynyan goes to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Harutyunyan into that of the combination, given the predictable result that data interpolation would be used to organise the data by adjusting the data values to be shifted to a common interval.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. 10,829,071 B1) in view of Moustafa (US 2022/0126864 A1) further in view of Mirebrahim (US 2021/0048215 A1) as applied to claim 8, and further in view of Zhigang et al (JP 2009/104663 A: hereafter – Zhigang, applying the English translation).
For claim 10, claim 8 is incorporated but the combination of Christensen in view of Moustafa further in view of Mirebrahim fails to disclose the limitation of this claim, for which Zhigang is now introduced to teach as the system, wherein peak alignment comprises positioning of a data peak at a predetermined position within a data sample (Zhigang: page 5 line 14 — arranging a template so that the data peaks are aligned (the arrangement being the positioning of the data peaks for alignment)).
The combination of Christensen in view of Moustafa further in view of Mirebrahim provides teaching for data alignment. It differs from the claimed invention in that the claimed invention further provides peak alignment comprising positioning a data peak at a predetermined position within the data sample. This isn’t new to the art as the reference of Zhigang goes to show above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Zhigang into that of the combination, given the predictable result of aligning the data in a desired format.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. 10,829,071 B1) in view of Moustafa (US 2022/0126864 A1) further in view of Dembo et al (US 2019/0197206 A1: hereafter – Dembo).
For claim 11, claim 1 is incorporated but the combination of Christensen in view of Moustafa fails to disclose the limitation of this claim, for which Dembo is now introduced to teach as the system, wherein the set of preprocessing steps additionally comprises bias removal, subsampling, sample shortening, sample padding, sample truncating, spectrogramming, and/or mel spectrogramming (Dembo: [0221] — preprocessing data by removing bias).
The combination of Christensen in view of Moustafa provides teaeching for pepocessing obtained data. It differs from the claimed invention in that the claimed invention further provides teaching for bias removal being a preprocessing step. This isn’t new to the art as the reference of Dembo teaches above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Dembo into that of the combination, given the predictable result of removing bias error to smoothen the available data.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. 10,829,071 B1) in view of Moustafa (US 2022/0126864 A1) further in view of Crow et al (US 2019/0166435 A1: hereafter – Crow).
For claim 12, claim 1 is incorporated but the combination of Christensen in view of Moustafa fails to teach the limitation of this claim, but the reference of Crow is now introduced to teach the system, wherein sensor data comprises audio data that is preprocessed using filtering, length correction, alignment and/or mel spectrogramming (Crow: [0061] — audio pre-processing which includes filtering and aligning).
The combination of Christensen in view of Moustafa provides teaching for receiving and preprocessing sensor data. This combination differs from the claimed invention in that the claimed invention further teaches that the sensor data comprises audio data preprocessed using filtering and/or alignment. The reference of Crow provides audio data preprocessing through the process of filtering and alignment. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Crow into that of the combination, given the predictable result of properly organising the obtained data to fit a required format.
Claims 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. 10,829,071 B1) in view of Moustafa (US 2022/0126864 A1) further in view of BEISE et al (WO 2020/053148 A1: hereafter – Beise).
For claim 13, claim 1 is incorporated but the combination of Christensen in view of Moustafa fails to disclose the limitation of this claim for which Beise is now introduced to teach as the system, wherein a first set of sensors preprocessed data are input to a first neural network of the compound model to generate a first neural network output (Beise: [0028] — raw sensor data being input into a first neural network; FIG.4 — a sample compound model that combines two neural networks).
The combination of Christensen in view of Moustafa provides teaching for receiving preprocessed sensor data, but differs from the claimed invention in that the claimed invention further provides that a first set of sensors preprocessed data are input into a first neural network to generate a first neural network output. This isn’t new to the art as the reference of Beise goes to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found the incorporation of the technique of the Beise reference as an obvious method to try, given the well-known use of processing data using neural networks.
For claim 14, claim 1 is incorporated and as applied to claim 13 above, the combination of Christensen in view of Moustafa further in view of Beise discloses the system, wherein a second set of sensors preprocessed data is input to a second neural network of the compound model to generate a second neural network output (Beise: [0028] — raw sensor data being input into a second neural network; FIG.4 — a sample compound model that combines two neural networks).
For claim 15, claim 1 is incorporated and as applied to claim 13 above, the combination of Christensen in view of Moustafa further in view of Beise discloses the system of claim 1, wherein a first neural network output and a second neural network output are combined to form a combined input (Beise: [0028] — the output of the first and second neural networks being input into a further neural network).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. 10,829,071 B1) in view of Moustafa (US 2022/0126864 A1) further in view of Bradley et al (US 2019/0220014 A1: hereafter – Bradley).
For claim 17, claim 1 is incorporated but the combination of Christensen in view of Moustafa fails to teach the limitation of this claim, for which Bradley is now introduced to teach as the system, wherein the model is trained using human reviewer data (Bradley: [0162] — training data for a machine-learned model may include classification labels manually recorded by a human reviewer).
The combination of Christensen in view of Moustafa provides teaching for a model being applied to creating a collision score, but differs from the claimed invention in that the claimed invention further provides teaching for training the model using human review data. The reference of Bradley noted above is available to provide such teaching. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Bradley into that of the combination, given the predictable result of applying human input to for the purpose of labelling and classifying the received data in situations where the automated system may not be able to identify.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. 10,829,071 B1) in view of Moustafa (US 2022/0126864 A1) further in view of Barfield, JR et al (US 2016/0094964 A1: hereafter – Barfield).
For claim 18, claim 1 is incorporated but the combination of Christensen in view of Moustafa fails to teach the limitation of this claim for which Barfield is now introduced to teach as the system, wherein the model is trained using binary data indicating whether or not a crash occurred (Barfield: [0034], [0063], Fig. 9 — binary model decision tree in deciding whether or not a crash occurred).
The combination of Christensen in view of Moustafa provides teaching for the use of a model in creating a collision score. This combination differs from the claimed invention in that the claimed invention further provides the training of the model using binary data to decide if a crash has occurred. The reference of Barfield as seen above is suitable to provide teaching for this limitation. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Barfield into that of the combination, given the predictable result that a binary decision tree offers a basic and well-known classification in deciding between two possible options.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
ZHANG et al (US 2019/0199602 A1) provides linear or polynomial data interpolation for the purpose of timestamp alignment of obtained data [0047].
McGill, JR et al (US 2021/0269051 A1) provides teaching for a neural network that encodes vehicle sensor data into an embedding space [0014].
Mondelloa et al (US 2019/0302766 A1) provides teaching for the training of an AI model making use of known decisions in the recorded data obtained from human reviewers [0022].
SARSHOGH et al (US 2021/0334896 A1) provides teaching for concatenating the results of two neural networks into a single neural network having a dense layer in order to determine a final result [0034].
Chen et al (US 2019/0212749 A1) provides teaching for combining the output of different convolutional streams at a fully connected (dense) layer of a neural network [0104].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657